Case 1:18-cv-10626-VSB Document 40-1 Filed 04/24/20 Page 1 of 9




               EXHIBIT A
           Case 1:18-cv-10626-VSB Document 40-1 Filed 04/24/20 Page 2 of 9


From:             Ted Max
To:               Laura Harris; Tyler Baker
Cc:               Karen Dunn; Leigh Nathanson; Hyo Jin Paik
Subject:          RE: Chanel v. The RealReal (SDNY)
Date:             Thursday, April 23, 2020 4:51:58 PM



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize
the sender.




Dear Laura:

I hope your family and you are safe and doing well in the work-from-home environment. We of
 course acknowledge and agree that the COVID-19 virus has caused restrictions with regard to travel
 to the workplace and beyond and, like you, we are working from home. We hope that steps will be
 taken soon so that people will be able to return to work.

As you know, the First Amended Complaint was served over a year ago and The RealReal, Inc. has
dedicated two large nationally-recognized law firms to the defense on its behalf. In response to
your request for a sixty-day extension in addition to the thirty days pursuant to the Court’s order,
Chanel agreed to a thirty-day extension and said that, depending upon the situation, Chanel would
grant another thirty-day extension if the circumstances did not improve and necessitated a further
thirty-day extension. When I asked for the reason for the additional thirty days, you did not provide
any explanation other than general information on COVID-19 virus restrictions upon travel and stay-
at-home orders. In other words, you have not pointed circumstances specific to your client or its
counsel that indicate need beyond the reasonable extension already provided. If, however, there
are in fact specific reasons why a further extension of 30 days is reasonably necessary, such as a
true inability to access files necessary to prepare an Answer, or the illness of litigation counsel or
principals of the client, or an in ability to communicate by telephone or electronic means, please let
me know and we will recommend that Chanel reconsider its position.

We note however that your law firm has stated to clients and potential clients that it stands ready to
represent them during this difficult time, and if that is the case, we believe that Chanel’s position is
fair. If the circumstances change and/or there is a specific reason for an additional extension of
thirty days, we are confident Chanel will be reasonable so that The RealReal will not be
unnecessarily prejudiced.

Best regards, Ted

Theodore C. Max
+1 212-653-8702 | direct
TMax@sheppardmullin.com | Bio


SheppardMullin
30 Rockefeller Plaza
New York, NY 10112-0015
+1 212-653-8700 | main
          Case 1:18-cv-10626-VSB Document 40-1 Filed 04/24/20 Page 3 of 9


www.sheppardmullin.com | LinkedIn | Twitter


From: Laura Harris <lharris@bsfllp.com>
Sent: Tuesday, April 21, 2020 8:01 PM
To: Tyler Baker <TBaker@sheppardmullin.com>
Cc: Ted Max <TMax@sheppardmullin.com>; Karen Dunn <kdunn@bsfllp.com>; Leigh Nathanson
<lnathanson@bsfllp.com>; Hyo Jin Paik <HPaik@sheppardmullin.com>
Subject: RE: Chanel v. The RealReal (SDNY)

Tyler,

We can certainly give you another day or so. We do wish to ensure the Court has sufficient time to
consider the request, however, because it does not permit extensions by stipulation alone. Please
let us know by Thursday, at which point it will have been over two weeks since we first contacted
you, and one week before our deadline.

Best,
Laura

Laura E. Harris
BOIES SCHILLER FLEXNER LLP
(t) +1 212 754 4253
(m) +1 917 767 6383


From: Tyler Baker [mailto:TBaker@sheppardmullin.com]
Sent: Monday, April 20, 2020 8:58 PM
To: Laura Harris <lharris@bsfllp.com>
Cc: Ted Max <TMax@sheppardmullin.com>; Karen Dunn <kdunn@bsfllp.com>; Leigh Nathanson
<lnathanson@bsfllp.com>; Hyo Jin Paik <HPaik@sheppardmullin.com>
Subject: Re: Chanel v. The RealReal (SDNY)


CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize
the sender.




Hi Laura,

Ted Max informs me that he is dealing with a client emergency this evening. We should have a final
answer on the 60 day extension in the next day or two. If you feel the need to go to the Court
before that, so be it, and we will file our own response to the Court as necessary. As you
acknowledge, you have been given an additional 30 days, so there does not appear to be an urgency
to burden the Court with this issue right away, particularly if it may be moot in less than 48 hours.

Thanks.
           Case 1:18-cv-10626-VSB Document 40-1 Filed 04/24/20 Page 4 of 9


Tyler E. Baker
+1 212-634-3048 | direct
TBaker@sheppardmullin.com | Bio


SheppardMullin
30 Rockefeller Plaza
New York, NY 10112-0015
+1 212-653-8700 | main
www.sheppardmullin.com | LinkedIn | Twitter




       On Apr 20, 2020, at 5:24 PM, Laura Harris <lharris@bsfllp.com> wrote:

       ﻿
       Ted,

                Thank you for confirming that Chanel consents to a thirty-day extension of
        TRR’s time to answer. To respond to your request for a “specific reason” for a sixty-
       day extension beyond “general ‘COVID-19’ disruption,” we plan to detail for the court
        the following:

                The current public health emergency due to the COVID-19 virus has caused
        significant disruption to normal business operations and across the legal profession,
        particularly in and around New York, New York and San Francisco, California, where
        TRR’s operations are headquartered. On March 16, 2020, the White House, in order to
        reduce the spread of the COVID-19 virus, advised all Americans to work at home
        whenever possible for at least the next fifteen days
        (https://www.whitehouse.gov/articles/15-days-slow-spread/). On March 29, the White
        House extended its coronavirus guidelines for at least another month, to April 30
        (https://www.whitehouse.gov/articles/these-30-days-how-you-can-help/). On March
       19, the Governor of California issued a “stay at home” order to apply statewide, which
       will remain in place until further notice (https://covid19.ca.gov/img/N-33-20.pdf). On
        March 31, the City and County of San Francisco, California, issued an extended and
        more restrictive “stay at home” order through at least May 3
        (https://www.sfdph.org/dph/alerts/files/HealthOfficerOrder-C19-07b-ShelterInPlace-
       03312020.pdf). Likewise, on March 22, the Governor of New York issued a statewide
        “stay at home” order
        (https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.8.pdf).
        On April 16, the Governor of New York extended the order through at least May 15
        (https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.18.pdf).
        Law firms, including ours, have closed their offices except for emergency personnel
        and advised all legal personnel to work at home. And due to the restrictions noted
        above, counsel are working from home, are not conducting in-person business
        meetings with other individuals, and are currently unable to travel away from their
        respective residences for business purposes.

                  In an effort to avoid burdening the Court with successive requests, we have
           requested an extension that we believe is reasonable under these extraordinary
           circumstances and which does not prejudice your client.

                  We have awaited Chanel’s response since April 8, notwithstanding that we
           have communicated multiple times since then. When we spoke on April 9, you stated
 Case 1:18-cv-10626-VSB Document 40-1 Filed 04/24/20 Page 5 of 9


you would respond on April 14. When we did not receive your response on that date, I
wrote on April 15 to request your response. Again, not receiving a response, I wrote
on April 17. Please let me know today whether Chanel consents to our requested
sixty-day extension or continues to withhold consent.

        We wish to avoid burdening the Court with an eleventh-hour request during
this period, so we will file our letter motion to the Court tomorrow.

Best,
Laura

Laura E. Harris
BOIES SCHILLER FLEXNER LLP
(t) +1 212 754 4253
(m) +1 917 767 6383


From: Ted Max [mailto:TMax@sheppardmullin.com]
Sent: Friday, April 17, 2020 4:44 PM
To: Laura Harris <lharris@bsfllp.com>
Cc: Karen Dunn <kdunn@bsfllp.com>; Leigh Nathanson <lnathanson@bsfllp.com>;
Tyler Baker <TBaker@sheppardmullin.com>; Hyo Jin Paik
<HPaik@sheppardmullin.com>
Subject: Re: Chanel v. The RealReal (SDNY)


CAUTION: External email. Please do not respond to or click on links/attachments unless you
recognize the sender.




Dear Laura:

I apologize for the delay but I am waiting to hear back from my client. To be clear, you
 made one request, not several, and I do not believe that there is such urgency to
 justify a demand for a decision by close of business today.

As we discussed, you have Chanel’s consent to an additional thirty days on top of the
thirty days from March 30, 2020, which gets you to the end of May. At a minimum,
your client now still has 45 days in which to file its Answer, which is ostensibly
reasonable time to do so. But, I should hear from my client shortly and so I do not
think there is a need to burden the Court at this time with your request for an
additional thirty days from the end of May on Monday, April 17, 2020. If there is a
reason why this should be done on Monday without waiting to hear from Chanel,
please let me know.

Right now you have only provided the general “COVID-19” disruption as the basis for
requesting an additional sixty days. We certainly understand that all businesses are
facing challenges presently and as a result are willing to grant your client additional
 Case 1:18-cv-10626-VSB Document 40-1 Filed 04/24/20 Page 6 of 9


thirty days, on top of the thirty days already provided by the Court, to file its Answer.
If there are more specific reasons why your client or you requires more than sixty days
to file an Answer (30 from the Court, and 30 by stipulation from Chanel), please let me
know so that I can educate my client for their consideration. As I explained, I have
nothing to explain to Chanel why the additional thirty days to file an Answer for a total
of sixty days is not a reasonable period to file an Answer.

If you are unwilling to wait to hear a response to your request, please include our email
 correspondence in your request to the Court so that it is clear that Chanel has agreed
 to an additional thirty days beyond the Court’s thirty-day ordered deadline, has asked
 for information with regard to the additional thirty days, and is considering the request
 for the additional thirty days. Please also recall that we discussed how this situation is
 fluid and that we would try to afford further courtesies in the future.

Best regards, Ted

Theodore C. Max
+1 212-653-8702 | direct
TMax@sheppardmullin.com | Bio


SheppardMullin
30 Rockefeller Plaza
New York, NY 10112-0015
+1 212-653-8700 | main
www.sheppardmullin.com | LinkedIn | Twitter


From: Laura Harris <lharris@bsfllp.com>
Sent: Friday, April 17, 2020 12:33 PM
To: Ted Max <TMax@sheppardmullin.com>
Cc: Karen Dunn <kdunn@bsfllp.com>; Leigh Nathanson <lnathanson@bsfllp.com>
Subject: RE: Chanel v. The RealReal (SDNY)

Ted,

When we spoke last Thursday, you indicated that you would provide your client’s
response on Tuesday. Now, over a week later, and despite our outreach, we still have
not heard back. Given the current circumstances, our proposed extension is
reasonable. Please let me know your client’s response today. Otherwise we will need
to file our request Monday and inform the court that we did not receive a response to
our multiple attempts to obtain your client’s consent.

Best,
Laura



Laura Harris
Boies Schiller Flexner LLP
 Case 1:18-cv-10626-VSB Document 40-1 Filed 04/24/20 Page 7 of 9


(t) +1 212 754 4253
(m) +1 917 767 6383

On April 15, 2020 at 1:58:00 PM EDT, Laura Harris <lharris@bsfllp.com> wrote:
 Ted,

 I hope all remains well on your end. I’m writing to check in on our request for
  an extension.

 Many thanks again for your consideration during this period.

 Best,
 Laura

 Laura E. Harris
 BOIES SCHILLER FLEXNER LLP
 (t) +1 212 754 4253
 (m) +1 917 767 6383


 From: Ted Max [mailto:TMax@sheppardmullin.com]
 Sent: Thursday, April 9, 2020 12:57 PM
 To: Laura Harris <lharris@bsfllp.com>
 Subject: RE: Chanel v. The RealReal (SDNY)


 CAUTION: External email. Please do not respond to or click on links/attachments
 unless you recognize the sender.




 Dear Laura:

 Could we speak at 1:20 p.m. EST? I can be reached at the number below.

 Best regards, Ted

 Ted Max
 SheppardMullin | New York
 +1 212-653-8702 | ext. 28702


 From: Laura Harris <lharris@bsfllp.com>
 Sent: Thursday, April 9, 2020 12:24 PM
 To: Ted Max <TMax@sheppardmullin.com>
 Cc: Karen Dunn <kdunn@bsfllp.com>; Leigh Nathanson
 <lnathanson@bsfllp.com>
 Subject: RE: Chanel v. The RealReal (SDNY)
Case 1:18-cv-10626-VSB Document 40-1 Filed 04/24/20 Page 8 of 9


Ted,
Would 1 pm today work? If so, just let me know the best number to reach you.

Thanks,
Laura

Laura E. Harris
BOIES SCHILLER FLEXNER LLP
(t) +1 212 754 4253
(m) +1 917 767 6383


From: Ted Max [mailto:TMax@sheppardmullin.com]
Sent: Thursday, April 9, 2020 12:17 PM
To: Laura Harris <lharris@bsfllp.com>
Cc: Karen Dunn <kdunn@bsfllp.com>; Leigh Nathanson
<lnathanson@bsfllp.com>
Subject: RE: Chanel v. The RealReal (SDNY)


CAUTION: External email. Please do not respond to or click on links/attachments
unless you recognize the sender.




Dear Laura:

I hope that you are safe and healthy as well. I think it would be useful to speak
 to understand your needs. What works for you in terms of speaking
 together?

Best regards, Ted

Ted Max
SheppardMullin | New York
+1 212-653-8702 | ext. 28702


From: Laura Harris <lharris@bsfllp.com>
Sent: Wednesday, April 8, 2020 1:56 PM
To: Ted Max <TMax@sheppardmullin.com>
Cc: Karen Dunn <kdunn@bsfllp.com>; Leigh Nathanson
<lnathanson@bsfllp.com>
Subject: Chanel v. The RealReal (SDNY)

Ted,

I hope this email finds you and your family safe and healthy. I write to seek
 your consent to a sixty day extension of our time to answer the complaint to
Case 1:18-cv-10626-VSB Document 40-1 Filed 04/24/20 Page 9 of 9


June 29, 2020, in light of the pandemic. Please let us know if it would be
helpful to discuss.

Best,
Laura

Laura E. Harris
Partner
BOIES SCHILLER FLEXNER LLP
55 Hudson Yards
New York, NY 10001
(t) +1 212 754 4253
(m) +1 917 767 6383
lharris@bsfllp.com
www.bsfllp.com




The information contained in this electronic message is confidential information intended only for the use of
the named recipient(s) and may contain information that, among other protections, is the subject of
attorney-client privilege, attorney work product or exempt from disclosure under applicable law. If the
reader of this electronic message is not the named recipient, or the employee or agent responsible to
deliver it to the named recipient, you are hereby notified that any dissemination, distribution, copying or
other use of this communication is strictly prohibited and no privilege is waived. If you have received this
communication in error, please immediately notify the sender by replying to this electronic message and
then deleting this electronic message from your computer. [v.1 08201831BSF]
Attention: This message is sent by a law firm and may contain
information that is privileged or confidential. If you received this
transmission in error, please notify the sender by reply e-mail and delete
the message and any attachments.
